Citation Nr: 0524023	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  00-04 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for post traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's application 
to reopen a claim for service connection for PTSD.

The veteran filed his original claim for a nervous condition 
in December 1970.  A rating decision dated March 1971 denied 
this claim due to the veteran's failure to report for a VA 
examination.  

The veteran filed a claim for service connection for PTSD in 
November 1986.  A June 1987 rating decision denied the 
veteran's claim.  He attempted to reopen his claim of 
entitlement to service connection for PTSD again in March 
1994.  A rating decision dated December 1994 denied the claim 
due to the lack of a verified stressor.

In April 1997, the veteran filed again to reopen his claim.  
A January 1998 rating decision denied the claim.  The veteran 
submitted a notice of disagreement (NOD) in September 1998 
and timely perfected his appeal in February 2000.

This claim came before the Board in May 2001.  The Board 
remanded this claim to obtain the names and addresses of all 
of the medical providers the veteran had seen for treatment 
of PTSD, Social Security Administration records, stressor 
statement, a letter to the United States Armed Services 
Center for Research of Unit Records (USASCRUR) to assess the 
validity of the veteran's stressors and the scheduling of a 
VA psychiatric examination.

Supplemental Statements of the Case issued in September 2004 
and May 2005 continued the denial of the veteran's claim.


FINDINGS OF FACT

1.  A rating decision dated December 1994 denied the 
veteran's request to reopen his claim of entitlement to 
service connection for PTSD; the veteran did not file a 
notice of disagreement within one year after he was notified 
of the denial of his request to reopen the claim.

2.  Evidence submitted subsequent to the December 1994 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
PTSD.

CONCLUSION OF LAW

The December 1994 rating decision is final.  Evidence 
received since the December 1994 decision is new and material 
and the veteran's claim of entitlement to service connection 
for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156 (as in effect prior to August 29, 2001); 
38 C.F.R. §§ 3.104(a), 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where service connection for a disability has been denied in 
a final rating decision, a subsequent claim for service 
connection for that disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  See Barnett, supra.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996). 

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (It is noted 
that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)).  It does not apply to the veteran's claim as he filed 
his claim to reopen in April 1997.

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001).  In determining 
whether evidence is new and material, the "credibility of 
the evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

By decision dated December 1994, the RO determined that the 
veteran had not submitted new and material evidence in order 
to reopen his claim of service connection for PTSD.  Under 
applicable law and VA regulations, that decision is final, 
and the veteran's claim may not be reopened and reviewed 
unless new and material evidence is submitted by or on behalf 
of the veteran.  See 38 U.S.C.A. § § 5108, 7105; 38 C.F.R. 
§§ 3.104 (a), 3.156 (2001).  

It is determined that since the December 1994 decision, the 
veteran has submitted new and material evidence in order to 
reopen his claim.  New evidence consisted of outpatient 
treatment records and the response from USASCRUR regarding 
the veteran's stressors.  In the December 1994 decision, the 
evidence did establish a diagnosis of PTSD, but the veteran's 
stressors had not been verified.  The aforementioned evidence 
verified one of the veteran's alleged stressors.

This evidence is not cumulative and redundant.  It had not 
been submitted before.  Since the evidence relates to a 
crucial question in the veteran's case, i.e., whether he 
experienced traumatic events in Vietnam, the newly received 
evidence is of such significance that it must be considered 
in order to fairly decide the merits of the claim, and it is 
determined to be material to the veteran's claim.  
Accordingly, the claim is reopened, and must be considered in 
light of all the evidence, both old and new.  

ORDER


The claim for entitlement to service connection for post-
traumatic stress disorder is reopen.

REMAND


?	New and material evidence has been submitted to reopen a 
claim for service connection for PTSD.
?	This claim is remanded to contact the veteran to 
determine if he would like a hearing on his claim.
?	This claim is remanded to obtain a VA psychiatric 
examination.

The Board notes that the veteran submitted to a VA PTSD 
examination in October 1994.  The examiner did not relate the 
veteran's diagnosed to condition to a particular stressor.  
The examiner also did not appear to have reviewed the 
veteran's claims folder in conjunction with the examination.  
As such, the Appeals 


Management Center (AMC) must contact the veteran to schedule 
another VA examination.  The information that will be 
collected in a new examination is of the utmost importance to 
the veteran's claim.  The veteran must also be provided with 
full notice and opportunity to be heard regarding his 
stressors.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  

As the Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  

In a June 2001 letter to his Congress member, the veteran 
stated that he would like a fair hearing on his claim.  He 
stated he was told he would be notified of his hearing the 
VA, and was not.  The AMC must contact the veteran to 
determine if he would like a hearing on his claim.  

Under the circumstances described above, additional 
development of the veteran's claim must be accomplished.  
Accordingly, this case is REMANDED to the RO & IC for the 
following:

1.  The AMC must contact the veteran to ask if he would 
like to participate in a hearing regarding his claim for 
service connection for PTSD.

2.  The veteran should be scheduled for a VA psychiatric 
examination.  The veteran's service medical and 
personnel records and his current medical records should 
be reviewed in detail by examining psychiatrist.  Based 
on review of the veteran's pertinent history, along with 
the examination findings, the psychiatrist should 
respond to each of the following items:



a.  State a medical opinion as to whether the 
veteran currently has PTSD.

b.  If it is determined that the veteran has PTSD, 
the examiner must identify the specific stressor or 
stressors on which the diagnosis is based.


3.  After completing the above action, and any other 
development as may be indicated by any response received 
as a consequence of the actions taken in the paragraphs 
above, the claim should be readjudicated.  If the claim 
remains denied, a supplemental statement of the case 
should be provided to the veteran.  After the veteran 
has had an adequate opportunity to respond, the appeal 
should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


